ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Bryan Flynn (858-707-4000) on 9/22/2015.		
Applicant has authorized the cancellation of claims 33 and 37, as the subject matter was included into claim 1 in the previous amended. 
The applications claims 1, 34, 35, and 38-41 have been amended as follows: 
1. (Currently Amended) An air mover device for use in firefighting, comprising: 
an air mover unit to produce a selected volume and velocity of a discharged airstream therefrom; 
a transmission for speed control coupled to said air mover unit for control of the volume and velocity of the discharged airstream; 
an air mover driver connected to the air mover unit to provide power to said air mover unit; 
a first air rudder having a first side and a second opposite side that is placed in contact with said discharged airstream to selectively and controllably direct the discharged airstream in a lateral direction; 
a second air rudder having a first side and a second opposite side that is placed in contact with said discharged airstream to selectively and controllably direct the discharged airstream in a vertical direction; 
a sparger unit communicating with said discharged air stream that injects a suppressant or retardant into the discharged air stream; 
wherein the first and second air rudders act as airfoils to direct the discharged airstream by contact of said respective first and second opposite sides with said discharged airstream; and
wherein the first rudder and the second rudder overlap in a direction of the discharged airstream.
13.	(Cancelled) 
14. (Currently Amended) An air mover device for use in firefighting, comprising: 
an air mover unit to produce a selected volume and velocity of a discharged airstream therefrom; 
a speed control element coupled to said air mover unit for control of the volume and velocity of the discharged airstream; 
at least one air rudder having a first side and a second opposite side that is placed in contact with said discharged airstream to selectively and controllably direct the discharged airstream in a desired direction; 
an air mover driver connected to the air mover unit to provide power to said air mover unit; 
a sparger unit communicating with said discharged air stream that injects a suppressant or retardant into the discharged air stream; and wherein the at least one air rudder acts as an airfoil to direct the discharged airstream by contact of said first and second opposite sides with said discharged airstream ; and
wherein at least one rudder and a second rudder overlap in a direction of the discharge airstream.

23. (New) An air mover device for use in firefighting, comprising: an air mover unit to produce a selected volume and velocity of a discharged airstream therefrom; a transmission for speed control coupled to said air mover unit for control of the volume and velocity of the discharged airstream; an air mover driver connected to the air mover unit to provide power to said air mover unit; a first air rudder communicating with said discharged airstream to selectively and controllably direct the discharged airstream in a lateral direction; a second air rudder communicating with said discharged airstream to selectively and controllably direct the discharged airstream in a vertical direction; a sparger unit communicating with said discharged air stream that injects a suppressant or retardant into the discharged air stream;  ; and wherein the first rudder and the second rudder overlap in a direction of the discharged airstream.

Allowable subject matter
Claims 1-12 and 14-23 are allowed. Claim 13 has been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1, 14, and 23 the prior art of the application fails to disclose a firefighting unit where a first and second air rudder (two different rudders) overlap each other in a direction of the discharged airstream, such that the rudders are used in a system with a sparger unit which injects suppressant or retardant into the air stream. The examiner notes US 2018/00143193 which has changeable deflectors 4 which are used in an airstream for firefighting to change the air flow (see figures 2aand 3a), but the specific overlapping of the rudders is not shown, even making said rudders used in a sparger unit and controlled to change themselves would not discloses the overlap of them in a direction of the discharged air. Applicants arguments in view of the amendments overcomes all applied prior art. 
Claims 22-29, 31, 34-35, and 38-40, and 42 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752